—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 14, 1994, convicting him of operating a motor vehicle under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that his right to counsel was abridged when the court failed to appoint substitute assigned counsel. While an indigent defendant has a right to a court-appointed lawyer, he does not have the right to his choice of assigned counsel (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). Since the defendant failed to demonstrate "good cause”, he was not entitled to substitution of *427assigned counsel (see, People v Sawyer, supra; People v Medina, 44 NY2d 199; People v Stubbs, 175 AD2d 187). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.